I •   Case: 4:19-cr-00441-CDP-SPM Doc. #: 29 Filed: 10/31/19 Page: 1 of 4 PageID #: 54

                                                                                                 FILED

                                      UNITED STATES DISTRJCT COURT
                                                                                              OCT 31 2019
                                      EASTERN DISTRJCT OF MISSOURl                          U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT O~ MO
                                            EASTERN DIVISION                                     ST.LOUI$


      UNITED STATES OF AMERICA,                         )
                                                    .   )
                               Plaintiff,               )
                                                        )
                        v.                              )    No. Sl-4:19-CR-00441-CDP (SPM)
                                                        )
      1-RASHEMEBRIDGES,                                 )
           aka "Barn" or "Benji Barn," and              )
      2-KELTONRUCKER,                                   )
           aka "Kellz" or "Benji Kellz,"                )
                                                        )
                               ·Defendants.             )

                                        SUPERSEDING INDICTMENT
        I
        I
        I'   .                   .                COUNT I
      TP.e Grand Jury charges that:

                 Beginning on a date unknown to the Grand Jury, but up to and including January 31, 2018,

      in the City of St. Louis, within the Eastern District of Missouri,

                                           1-RASHEME BRIDGES,
                                        aka "Barn" or "Benji Barn," and
                                            2-KELTON RUCKER,
                                         aka "Kellz" or "Benji Kellz,"

      the defendants herein, did knowingly and intentionally combine, conspire, confederate, and agree

      with each other and one or more other persons known and unknown to the Grand Jury to commit
        t


      th~ following offense against the United States: (a) to possess, with the intent to distribute, a

      mixture or substance containing a detectable amount of marijuana, a controlled substance, in

      vi0lation of Title 21, United States Code, Sections 84l(a)(l) and 846.

                                                   COUNT II
Case: 4:19-cr-00441-CDP-SPM Doc. #: 29 Filed: 10/31/19 Page: 2 of 4 PageID #: 55




The Grand Jury further charges that:

         Beginning on a date unknown to the Grand Jury, but up to and including January 31, 2018,

in the City of St. Louis, within the Eastern District of Missouri,

                                    1-RASHEME BRIDGES,
                                 aka "Barn" or "Benji Barn," and
                                     2-KELTON RUCKER,
                                  aka "Kellz" or "Benji Kellz,"

the defendants herein, did knowingly and intentionally combine, conspire, confederate, and agree

with each other and one or more other persons known and unknown to the Grand Jury, to possess .

on~   or more firearms in furtherance of a drug trafficking crime which may be prosecuted in a court

of the United States, to wit: conspiracy to possess with the intent to distribute marijuana, a

controlled substance, as charged in Count I herein, in violation of Title 18, United States Code,

Seqtion 924(0).

         In furtherance of said conspiracy and to achieve the objectives and purposes thereof, the
   '
def~ndants,   and other persons both known and unknown to the Grand Jury, committed and caused

the ~ommission of the following overt acts in the Eastern District of Missouri and elsewhere:

         (a) On or about January 31, 2018, Rasheme Bridges, Kelton Rucker, and others known and

            unknown to the Grand Jury entered into an agreement to steal a distribution quantity of

            marijuana from a subject within the City of St. Louis; and

         (b) On or about January 31, 2018, Rasheme Bridges, Kelton Rucker, and others known and

            unknown to the Grand Jury stole approximately one pound of marijuana, a quantity

            consistent with redistribution, from a subject within the City of St. Louis; and

         (c) On or about January 31, 2018, Rasheme Bridges brandished a firearm during the theft

            of the aforementioned marijuana while Kelton Rucker discharged a separate firearm in.

            order to effect the theft of the marijuana and their getaway within the City of St. Louis.
Case: 4:19-cr-00441-CDP-SPM Doc. #: 29 Filed: 10/31/19 Page: 3 of 4 PageID #: 56




                                            COUNT III

The Grand Jury further charges that:

        On or about January 31, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                    1-RASHEME BRIDGES,
                                   aka "Barn" or "Benji Barn,"

the defendant herein, aiding, abetting, counseling, commanding, or inducing another person, did
  '                                                        '

kllowingly brandish one or more firearms in furtherance of the commission of a drug trafficking

criple for which he may be prosecuted in a court of the United States, to wit: conspiracy to possess

with the intent to distribute marijuana, a controlled substance, as charged in Count I herein, in

violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A)(ii).
  '

                                            COUNT IV

Tlie Grand Jury ·further charges that:

        On or about January 31, 2018, in the City of St. Louis, within the Eastern District of
  i

Missouri,

                                    2-KELTON RUCKER,
                                  aka "Kellz" or "Benji Kellz,"
  I

the defendant herein; aiding, abetting, counseling, commanding,, or inducing another person, did
  I




~owingly discharge one or more firearms in furtherance of the commission of a drug trafficking
crime for which he may be prosecuted in a court of the United States, to wit: conspiracy to p_ossess

wi.th the intent to distribute marijuana, a controlled substance, as charged in Count I herein, in
Case: 4:19-cr-00441-CDP-SPM Doc. #: 29 Filed: 10/31/19 Page: 4 of 4 PageID #: 57




violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A)(iii).
   :




                                                     A TRUE BILL.




                                                     FOREPERSON

JEFFREY B. JENSEN
United States Attorney




ANGIE E. DANIS, #64805MO
As,sistant United States Attorney
